 644DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDBakken Electric,IncandInternational Brotherhoodof ElectricalWorkers,Local No 292, AFL-CIOFowser ElectricCoandInternational Brotherhoodof ElectricalWorkers,LocalNo 292, AFL-CIONorth Town Electric,IncandInternational Broth-erhood of ElectricalWorkers, Local No 110,AFL-CIOandInternationalBrotherhood ofElectricalWorkers,Local292,AFL-CIOCases 18-CA-8611-1(E), 18-CA-8611-2(E),18-CA-8610-2(E), and 18-CA-8611-4(E)April 11, 1989SUPPLEMENTAL DECISION ANDORDERBy CHAIRMAN STEPHENS AND MEMBERSJOHANSEN AND CRACRAFTOn November 23, 1988, Administrative LawJudge David S Davidson issued the attached supplemental decisionApplicant North Town Electric, Inc filed exceptionsThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the supplemental deci-sion and the record in light of the exceptions andhas decided to affirm the judge's rulings, findings,and conclusions and to adopt the recommendedOrderORDERThe recommended Order of the administrativelaw judge is adopted and the applications of theApplicants, Bakken Electric, Inc, Fowser ElectricCo, and North Town Electric, Inc, Minneapolis,Minnesota, for attorneys' fees and expenses underthe Equal Access to Justice Act are deniedFlorence I Brammer Esq,for the General CounselMargaret A Joyce,ofNew Brighton, Minnesota forNorth Town Electric IncAlan D Bakkenof PlymouthMinnesota for BakkenElectric, IncDan L Fowser,of Long Lake, Minnesota for FowserElectric CoSUPPLEMENTAL DECISIONEqual Access to Justice ActDAVID S DAVIDSON, Administrative Law Judge OnJuly 29 1988, the National Labor Relations Board issueditsdecision inStack Electric,290 NLRB 575 dismissingthe consolidated complaintin itsentiretyNorth TownElectricInc(NorthTown), Bakken Electric Inc(Bakken) and Fowser Electric Co (Fowser) were eachRespondents in that proceeding Thereafter each filedtimely applications for attorneys fees and expenseswhich have been referred to me for appropriate action 1On September 26, 1988 counsel for the General Counselfiledmotions to dismiss each of the applications No responses to the motions to dismiss have been receivedBecause all three applications arise out of the same consolidated unfair labor practice proceeding and raise related issues, I have consolidated them for purposes of thissupplemental decisionThe principal issue raised by each of the motions todismiss is whether the position of the General Counselwas substantially justifiedBecause I find that her posetionwas substantially justified, I find it unnecessary toconsider other grounds advanced by the General Courtsel in support of the motions to dismiss and will grantthemSection 504 of the Equal Access to Justice Act provides for the award of fees and expenses incurred in anadversary adjudication to a qualified prevailing partyunless the adjudicative officer of the agency finds thatthe position of the agency was substantially justified orthat special circumstances make an award unjustIn the underlying unfair labor practice proceeding theprincipal issues werewhether, by signing Letters of Assent authorizingmultiemployer associations to act as their collectivebargaining representatives, Respondents became obligated to adhere to successive collective bargainingagreements negotiated between the Associations andthe Unions and, if so, whether Respondents laterunlawfully repudiated those agreementsRespondents contested the Board's assertion of junsdiction over them and raised a number of affirmative defensesInmy decision, dated August 30 1985 I found thatFowser s employees had never become part of the multiemployer unit because there was no showing that Local292 ever represented the employees of Fowser afterFowser signed the letter of assent and concluded that theBoard should not assert jurisdiction over Fowser As toNorth Town and Bakken I found that their employeeshad become part of the multiemployer units and thatthey violated Section 8(a)(5) and (1) of the Act by repudiating the association agreements during their termsOn exceptions the Board found that the delegation ofbargaining authority contained in the letters of assentwas sufficient to warrant assertion of jurisdiction over allthe Respondents because it indicated the intent of eachindividual Respondent to be bound by group rather thanindividual actionHaving asserted jurisidiction however,the Board concluded that under its recentDeklawa2de'The Fowser application was filed by Dan Fowser Electric Inc andsigned by Dan Fowser president It alleges that Dan Fowser ElectricInc is a Minnesota corporation For the purpose of disposing of themotion to dismiss I have disregarded the difference between the corporation filing the application and the individual proprietorship which wasthe Respondent in the unfair labor practice proceeding2 John Deklawa& Sons 282 NLRB 1375 (1987)293 NLRB No 80 BAKKEN ELECTRICcision the individual employer units had not becomemerged into the multiemployer units and that each of theindividual units consisted of no more thana single employee so that none of the Respondents was under astatutory duty to bargain and they could repudiate theiragreements at any timeWith respect to North Town and Bakken, I foundment in the allegations of the complaint pursuant toBoard decisions which were controlling at that time 3 Inreversing my decision the Board did not find that I wasmistaken in my application of existing precedents or thatthe facts failed to support the decision Rather on thebasisof Board policy formulated and announced after theissuanceof my decision and after the General Counselhad filed her exceptions to it, the Board decided nolonger to follow the precedents on which the GeneralCounsel had relied in issuing the complaint and in litigating it Because the General Counsels position with respect to North Town and Bakken was supported by thefacts and existing Board precedents at all times throughthe final submission of the case to the Board, I find thatthe position of the General Counsel with respect toNorth Town and Bakken was substantially justified at allmaterial timesWith respect to Fowser, the Board rejected my conclusionwith respect to jurisdiction and asserted overFowser in accord with the position taken by the GeneralCounsel Although the Board agreed with my conclusionthatFowser's employees had not become part of themultiemployer unit it relied on its newDeklawapolicyand not on the application of the prior precedents onwhich I had relied As in the cases of North Town andBakken, the issue is whether the position of the GeneralCounsel was substantially justified under Board precedents existing at the time the complaint issued and thecase was litigatedIn the unfair labor practice proceeding and in itsmotion to dismiss the General Counsel has contendedthat under Board precedents then existing that onceFowser executed the letter of assent, its employees wereimmediately merged into the multiemployer unit and thatfurther inquiry into majoritystatusof Fowser s employeeswas unwarranted Although I rejected that contention in the underlying proceeding under the precedentsrelied on by the General Counsel, the issue here is notwhether my decision was correct but whether the posetion of the General Counsel at that time was substantiallyjustifiedInWayne Electric,226 NLRB 409 (1976), after recitingthat the respondent had signed a letter of assent similar9 In two respects I agreed with contentionsof North Townrelating tothe effectiveness of its notice to terminateS NECAs authority to represent North Town in negotiations with Local 110 However I do not findthat these were significant and discrete portions of the proceeding withinthe meaning of Sec 102 144 of the Board s Rules and Regulations In anyevent I would find that although I reject the General Counsels contenMons in these two respects her position with respect to them was alsosubstantially justified645to those atissuein thiscase,the Board stated,TheBoard has held that by signing such letter of assent anemployer is bound by the multiemployer contract andbecomes a member of the multiemployer bargaininggroupInNational Electrical Contractors Assn (CentralNew Mexico Chapter),152 NLRB 1604 (1965) the Boardclarified a multiemployer unit finding that it includedthe employees of all employers who had filed letters ofassentsimilar to those at issue in this case InNationalElectricalContractor Assn (NorthernNevada Chapter),131NLRB 550 (1961), the Board directed an election inamultiemployerunit againincluding the employees ofemployers who hadsigned asimilar letter of assentMore recently inVincent Electric Co,281NLRB 903(1986), the Board stated [w]e find thiscase iscontrolledby longstanding Board precedent that signers of anIBEW Letter of Assent A become part of a multiemployer bargaining groupIn my decision I did not rely on these or similar precedents because in my view they failed to deal with thequestion of whether, in addition to a showing that theemployer had signed a letter of assent, it was necessaryfor the General Counsel to show that the union represented the employees of the single signatory employer atsome point before they could become merged into a multiemployer unit with a 9(a) agreement In the case onwhich the General Counsel relied, the facts eithershowed that the unions represented the employees of thesingle employers or simply failed to disclose the unionsrepresentative statusBecause none of the cases squarelyheld that such a merger took place even when the uniondid not represent the signatory employers employeesprior to merger, I found more persuasive two authoritiesto the contrary a concurring opinion of Board MemberDennis inC I M Mechanical Co,275 NLRB 685 (1985)andBaton Rouge Building Trades Council v Schafer Construction Co657 F 2d 806 (5th Cir 1981)Although I found these two authorities persuasiveuntilmy decision and indeed even up to the time of theVincent Electricdecision which issued after my decisionand whileStackandDeklawawere pending before theBoard, only one Board member had taken the positionexpressed inC I M Mechanicaland the Fifth Circuit hadtaken that position in a non Board case without the benefit of a prior Board interpretation 4 Given these circumstancesIconclude that when the General Counselissued the complaint when the hearing took place andwhen the General Counsel filed exceptions to my initialdecision there was substantial precedent supporting theposition of the General Counsel and that the position ofthe General Counsel was substantially justified4Indeed at the time briefs were submitted to me in the unfair laborpractice caseC I M Mechanicalhad not been decided by theBoard andtherewas no Board precedent rejecting the position of the GeneralCounsel 646DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDAccordingly having found that the position of theGeneral Counsel was substantially justified with respectto all three applicants,I issue the following recommend-ed5ORDERThe General Counsels motions to dismiss are grantedand the applications of North Town, Bakken, andFowser for attorneys fees and expenses are denied5If noexceptionsare filed as provided by Sec 102 46 of the Board sRulesandRegulationsthe findingsconclusionsand recommendedBoard and all objectionsto themshall be deemedwaived for all purOrder shall as provided in Sec 102 48 of the Rules be adopted by theposes